Exhibit 10.10




Emergent BioSolutions Inc.
Global Restricted Stock Unit Award Agreement


1.Grant of RSUs. In consideration of services rendered to the Company by the
Participant, the Company has granted to the Participant, subject to the terms
and conditions set forth in the Global Restricted Stock Unit Award Agreement,
including any additional terms and conditions for the Participant’s country set
forth in the addendum attached hereto (the “Addendum” and collectively with the
Global Restricted Stock Unit Award Agreement, the “Agreement”) and the Company’s
Stock Incentive Plan (the “Plan”), an award of Restricted Stock Units (the
“RSUs”), representing the number of RSUs set forth under the Participant’s
account in the Company’s third-party electronic stock administrative platform
(the “Grant Summary). The RSUs entitle the Participant to receive, upon and
subject to the vesting of the RSUs (as described in Section 2 below), one (1)
share of common stock, $0.001 par value per share, of the Company (the “Common
Stock”) for each RSU that vests. The shares of Common Stock that are issuable
upon vesting of the RSUs are referred to herein as the “Shares.”
2.    Vesting and Settlement of RSUs.
(a)    General. Except as provided in this Section 2, or otherwise indicated in
the Grant Summary, the RSUs shall vest one-third per year over three (3) years
on the day immediately prior to the applicable anniversary of the grant date, in
accordance with the future vesting schedule (the “Vesting Schedule”) set forth
in the Grant Summary. The Company will issue to the Participant such number of
Shares as is equal to the number of RSUs that vested on such vesting date shown
in the Vesting Schedule (each, a “Vesting Date”), subject to withholding of any
Tax-Related Items (as defined in Section 4 below). Such delivery shall take
place as soon as administratively practicable after each Vesting Date, but in no
event more than 75 days after the Vesting Date.
Notwithstanding the foregoing, if the Participant resides or provides services
outside of the United States, the Company, in its sole discretion, may provide
for settlement of the RSUs in the form of (i) a cash payment in an amount equal
to the fair market value of the Shares as of the Vesting Date that corresponds
to the number of vested RSUs, to the extent that settlement in Shares (a) is
prohibited under local law, (b) would require the Participant, the Company or
any of its affiliates to obtain the approval of any governmental or regulatory
body in the Participant’s country, (c) would result in adverse tax consequences
for the Participant, the Company or any of its affiliates, or (d) is
administratively burdensome; or (ii) Shares but require the Participant to sell
such Shares immediately or within a specified period following the Participant’s
termination of service (in which case, the Participant hereby agrees that the
Company shall have the authority to issue sale instructions in relation to such
shares on the Participant’s behalf).


(b)    Service Termination. Except as set forth in Section 2(c) below, upon the
cessation of the Participant’s service with the Company or one of its affiliates
as an employee, consultant or director of the Company or one of its affiliates
for any reason, all unvested RSUs shall be automatically forfeited as of such
cessation of service. For purposes of this Agreement, the Participant’s service
will be deemed to terminate as of the date the Participant is no longer actively
providing services to the Company or any of its affiliates (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment or other laws in the jurisdiction where the Participant is
employed or otherwise rendering services or the terms of the Participant’s
employment or other service agreement, if any) and will not be extended by any
notice period (e.g., the Participant’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment or other laws in the jurisdiction where the
Participant is employed or otherwise rendering services or the terms of the
Participant’s employment or other service agreement, if any). The Company shall
have the exclusive discretion to determine when the Participant is no longer
actively providing services for purposes of this RSU grant (including whether
the Participant may still be considered to be providing services while on a
leave of absence).
(c)    Change in Control Event. Upon a Change in Control Event (as defined in
the Plan), the RSUs shall be treated in the manner provided in Section
9(b)(iii)(B) of the Plan.
3.    Dividend Equivalents. The Participant will be entitled to a cash payment
equal to any cash dividends paid by the Company between the grant date and the
Vesting Date, with respect to the number of Shares underlying the vested RSUs.
If the Participant forfeits the RSUs, then the related dividend equivalents will
also be forfeited.
4.    Responsibility for Taxes.
(a)    The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the affiliate for which the Participant provides
services (the “Service Recipient”), the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefit tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”) is and remains the
Participant’s responsibility and may exceed the amount actually withheld, if
any, by the Company or the Service Recipient. The Participant further
acknowledges that the Company and/or the Service Recipient (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting or the subsequent sale of Shares acquired upon the vesting of the
RSUs and the receipt of any dividends or dividend equivalents; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Service Recipient (or
former service recipient, as applicable) may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
the Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Service Recipient to satisfy all Tax-Related Items. In this regard,
the Participant authorizes the Company and/or the Service Recipient, or their
respective agents, at their discretion, to satisfy any applicable withholding
obligations with regard to all Tax-Related Items by one or a combination of the
following: (i) withholding from the Participant’s wages or other compensation
payable to the Participant by the Company or the Service Recipient, (ii)
withholding from proceeds of the sale of Shares acquired upon vesting of the
RSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Participant’s behalf pursuant to this authorization without
further consent), (iii) withholding from the Shares (or equivalent cash payment)
otherwise issuable at settlement of the RSUs, or (iv) any method determined by
the Company to be in compliance with applicable laws.
(c)    Depending on the withholding method, the Company and/or Service Recipient
may withhold or account for Tax-Related Items by considering statutory
withholding rates or other applicable withholding rates, including maximum rates
applicable in the Participant’s jurisdiction, in which case the Participant may
receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
is deemed to have been issued the full number of Shares subject to RSUs,
notwithstanding that a number of Shares is held back solely for the purpose of
paying the Tax-Related Items.
(d)    Finally, the Participant agrees to pay to the Company or the Service
Recipient any amount of Tax-Related Items that the Company or the Service
Recipient may be required to withhold or account for as a result of the
Participant’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the underlying
Shares or the proceeds from the sale of Shares acquired upon settlement of RSUs,
if the Participant fails to comply with his or her obligations in connection
with the Tax-Related Items.
5.    Restrictions on Transfer. Neither the RSUs, nor any interest therein
(including the right to receive dividend equivalent payments in accordance with
Section 3), may be transferred by the Participant except to the extent
specifically permitted in Section 10(a) of the Plan if permitted by the Company
and valid under applicable law.
6.    Nature of Grant. In accepting the RSUs, the Participant acknowledges and
agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted under the Plan;
(b)    the grant of the RSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of restricted
stock units, or benefits in lieu of restricted stock units, even if restricted
stock units have been granted in the past;
(c)    all decisions with respect to future restricted stock units, if any, will
be at the sole discretion of the Company;
(d)    the grant of the RSUs and the Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming a service
relationship with the Company or any of its affiliates and shall not interfere
with the ability of the Service Recipient to terminate the Participant’s service
relationship (if any);
(e)    the Participant is voluntarily participating in the Plan;
(f)    the RSUs and any Shares acquired under the Plan, and the income from and
value of the same, are not intended to replace any pension rights or
compensation;
(g)    the RSUs and any Shares acquired under the Plan, and the income from and
value of the same, are not part of normal or expected compensation for any
purpose, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(h)    the future value of the Shares underlying the RSUs is unknown,
indeterminable, and cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages shall arise from the
forfeiture of the RSUs resulting from the Participant ceasing to provide
services to the Company or any of its affiliates (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment or other
laws in the jurisdiction where the Participant is employed or otherwise
rendering services or the terms of the Participant’s employment or other service
agreement, if any);
(j)    unless otherwise agreed to by the Company, the RSUs and any Shares
acquired under the Plan, and the income from and value of the same, are not
granted as consideration for, or in connection with, the service the Participant
may provide as a director of any of the Company’s affiliates;
(k)    unless otherwise provided in the Plan or by the Company in its
discretion, the RSUs and the benefits evidenced by this Agreement do not create
any entitlement to have the RSUs or any such benefits transferred to, or assumed
by, another company, nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Common Stock; and
(l)    neither the Company, the Service Recipient nor any other affiliate of the
Company shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar that may affect the
value of the RSUs or of any amounts due to the Participant pursuant to the RSUs
or the subsequent sale of Shares acquired upon vesting of the RSUs.
7.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of Shares acquired upon exercise. The Participant should consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
8.    Data Privacy.
The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in any RSU award grant materials by and among, as applicable,
the Service Recipient, the Company, and any of its affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.
The Participant understands that the Company and the Service Recipient may hold
certain personal information about the Participant, including but not limited
to, the Participant’s name, home address and telephone number, email address,
date of birth, social insurance, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, any Shares or
directorships held in the Company, details of all awards or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to the Company’s
designated broker and/or stock plan service provider that is assisting the
Company (presently or in the future) with the implementation, administration and
management of the Plan. The Participant understands that the recipients of Data
may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country. The Participant understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Ethics and Compliance Officer at
Complianceofficer@ebsi.com.
The Participant authorizes the Company, the Service Recipient and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting the Ethics and Compliance
Officer at Complianceofficer@ebsi.com.
Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis. If the Participant does not consent, or
later seeks to revoke the Participant’s consent, the Participant’s employment or
service status with the Service Recipient will not be affected. The only
consequence of refusing or withdrawing consent is that the Company would not be
able to grant RSUs or other equity awards to the Participant or administer or
maintain such awards. Therefore, the Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Ethics and Compliance Officer at
Complianceofficer@ebsi.com.


9.    Not a Public Offering. If the Participant resides outside of the United
States, the grant of the RSUs is not intended to be a public offering of
securities in his or her country of residence (or country of service, if
different). The Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law), and the grant of the RSUs is not subject to the
supervision of the local securities authorities.
10.    Insider Trading Restrictions / Market Abuse Laws. The Participant
understands that he or she is subject to the Company’s Insider Trading Policy
and may be subject to various insider trading restrictions and/or market abuse
laws in applicable jurisdictions, including but not limited to the U.S., the
Participant’s country and the broker’s country, which affect the Participant’s
ability, directly or indirectly, to purchase or sell or attempt to sell or
otherwise dispose of Shares acquired upon the vesting of the RSUs or any other
securities of the Company while in possession of material non-public or “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdiction(s)). The Company’ Insider Trading Policy as well as local insider
trading laws and regulations prohibit the cancellation or amendment of orders by
the Participant while in possession of inside information. Furthermore, the
Participant understands that he or she is prohibited from (i) disclosing inside
information to any third party, including fellow employees (other than on a
“need to know” basis) and (ii) “tipping” third parties by sharing with them
Company inside information, or otherwise causing third parties to buy or sell
Company securities on the basis of inside information. Any restrictions under
laws or regulations are separate from and in addition to any restrictions
imposed under the Company’s Insider Trading Policy. It is the Participant’s
responsibility to comply with any applicable restrictions and the Participant
should consult with his or her personal legal advisor on this matter.
11.    Foreign Asset / Account Reporting Requirements. The Participant
acknowledges that there may be certain foreign asset and/or account reporting
requirements which may affect the Participant’s ability to acquire or hold
Shares or cash received from participating in the Plan (including from any
dividends paid on Shares) in a brokerage or bank account outside the
Participant’s country. The Participant may be required to report such accounts,
assets, or related transactions to the tax or other authorities in the
Participant’s country. The Participant may also be required to repatriate sale
proceeds or other funds received as a result of the Participant’s participation
in the Plan to the Participant’s country within a certain time after receipt.
The Participant acknowledges that it is the Participant’s responsibility to
comply with such regulations and that the Participant should speak with a
personal legal advisor on this matter.
12.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line electronic system established and maintained by the
Company or a third party designated by the Company.
13.    Language. The Participant acknowledges that he or she is sufficiently
proficient in English or has consulted with an advisor who is sufficiently
proficient in English so as to allow the Participant to understand the terms and
conditions of this Agreement. If the Participant has received this Agreement or
any other document(s) related to the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
14.    Addendum. Notwithstanding any provisions in this Global Restricted Stock
Unit Award Agreement, the RSUs shall be subject to any additional terms and
conditions for the Participant’s country set forth in the Addendum attached
hereto. Moreover, if the Participant relocates to one of the countries included
in the Addendum, the special terms and conditions for such country will apply to
the Participant, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. The Addendum constitutes part of this Agreement.
15.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
RSUs and on any Shares acquired upon vesting of the RSUs, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
16.    Section 409A. This RSU award is intended to comply with or be exempt from
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and the
guidance issued thereunder (“Section 409A”) and shall be interpreted and
construed consistently therewith. In no event shall either the Participant or
the Company have the right to accelerate or defer delivery of the Shares to a
date or event other than as set forth herein except to the extent specifically
permitted or required by Section 409A. In the event that the Participant is a
“specified employee” within the meaning of Section 409A and the Shares are to be
delivered in connection with the termination of the Participant’s employment,
the delivery of the Shares and any dividend equivalents payable under Section 3
in connection with such delivery shall be delayed until the date that is six
months and one day following the date of the Participant’s termination of
employment if required to avoid the imposition of additional taxes under Section
409A. Solely for purposes of determining when the Shares (and any dividend
equivalents payable under Section 3) may be delivered in connection with the
Participant’s termination of employment, such termination of employment must
constitute a “separation from service” within the meaning of Section 409A.
17.    Governing Plan Document. The RSU award is subject to the Agreement and
all the provisions of the Plan, the provisions of which are hereby made a part
of this Agreement, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of any conflict between the provisions of
this Agreement and those of the Plan, the provisions of the Plan shall control.
18.    Governing Law. This RSU award shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware in the
United States of America without regard to any applicable conflict of law
principles.
19.    Entire Agreement. These terms and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this RSU award; provided that
any separate employment, consulting, or severance plan or agreement between the
Company and the Participant that includes terms relating to the acceleration of
vesting of equity awards shall not be superseded by these terms.
20.    Interpretation. The interpretation and construction of any terms or
conditions of the Plan or this RSU award by the Compensation Committee shall be
final and conclusive.
21.    Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the full extent possible.
22.    Waiver. The waiver by the Company with respect to the Participant (or any
other participant’s) compliance of any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.


ADDENDUM TO
THE GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT

Capitalized terms, unless explicitly defined in this Addendum, shall have the
meanings given to them in the Global Restricted Stock Unit Award Agreement (the
“RSU Agreement”) or in the Plan.
This Addendum includes additional terms and conditions that govern the
Participant’s RSUs if the Participant resides and/or works in one of the
countries listed below. If the Participant is a citizen or resident (or is
considered as such for local law purposes) of a country other than the country
in which the Participant is currently residing and/or working, or if the
Participant transfers to another country after the grant of the RSUs, the
Company shall, in its discretion, determine to what extent the additional terms
and conditions contained herein shall be applicable to the Participant.
EUROPEAN UNION / EUROPEAN ECONOMIC AREA
Data Privacy. The Company, with its registered address at 400 Professional
Drive, Gaithersburg, Maryland, 20879, U.S.A. is the controller responsible for
the processing of the Participant’s personal data by the Company and the third
parties noted below.
(a)    Data Collection and Usage. Pursuant to applicable data protection laws,
the Participant is hereby notified that the Company collects, processes and uses
certain personal information about the Participant for the legitimate purpose of
implementing, administering and managing the Plan and generally administering
awards; which may specifically include: the Participant’s name, home address,
email address and telephone number, date of birth, social insurance number or
other identification number, salary, citizenship, job title, any shares or
directorships held in the Company, and details of all stock RSUs, any
entitlement to shares of Common Stock awarded, canceled, exercised, vested, or
outstanding in the Participant’s favor, which the Company receives from the
Participant or the Service Recipient (“Personal Data”). In granting the RSUs
under the Plan, the Company will collect, process, use, disclose and transfer
(collectively, “Processing”) Personal Data for purposes of implementing,
administering and managing the Plan. The Company’s legal basis for the
Processing of Personal Data is the Company’s legitimate business interests of
managing the Plan, administering employee awards and complying with its
contractual and statutory obligations, as well as the necessity of the
Processing for the Company to perform its contractual obligations under the
Agreement and the Plan. The Participant’s refusal to provide Personal Data would
make it impossible for the Company to perform its contractual obligations and
may affect the Participant’s ability to participate in the Plan. As such, by
accepting the RSUs, the Participant voluntarily acknowledges the Processing of
Personal Data as described herein.


(b)    Stock Plan Administration Service Provider. The Company may transfer
Personal Data to the Company’s designated broker and/or stock plan service
provider which may assist the Company with the implementation, administration
and management of the Plan. In the future, the Company may select a different
service provider and share Personal Data with another company that serves in a
similar manner. The Company’s service provider will open an account for the
Participant to receive and trade Shares pursuant to the RSUs. The Processing of
Personal Data will take place through both electronic and non-electronic means.
Personal Data will only be accessible by those individuals requiring access to
it for purposes of implementing, administering and operating the Plan. When
receiving Personal Data, if applicable, the service provider provides
appropriate safeguards in accordance with the EU Standard Contractual Clauses or
other appropriate cross-border transfer solutions. By participating in the Plan,
the Participant understands that the service provider will Process the
Participant’s Personal Data for the purposes of implementing, administering and
managing the Participant’s participation in the Plan.


(c)    International Data Transfers. The Company is based in the United States,
which means it will be necessary for Personal Data to be transferred to, and
Processed in the United States. When transferring Personal Data to the United
States, the Company provides appropriate safeguards in accordance with the EU
Standard Contractual Clauses, and other appropriate cross-border transfer
solutions. The Participant may request a copy of the appropriate safeguards with
the designated broker and/or stock plan administrator or the Company by
contacting the Ethics and Compliance Officer at Complianceofficer@ebsi.com.


(d)    Data Retention. The Company will use Personal Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan or as required to comply with legal or regulatory obligations,
including tax and securities laws. When the Company no longer needs Personal
Data related to the Plan, the Company will remove it from its systems. If the
Company keeps Personal Data longer, it would be to satisfy legal or regulatory
obligations and the Company’s legal basis would be for compliance with relevant
laws or regulations.


(e)    Data Subject Rights. To the extent provided by law, the Participant has
the right to, subject to certain exceptions: (i) request access or copies of
Personal Data the Company Processes, (ii) request rectification of incorrect
Personal Data, (iii) request deletion of Personal Data, (iv) place restrictions
on Processing of Personal Data, (v) lodge complaints with competent authorities
in the Participant’s country, and/or (vi) request a list with the names and
addresses of any potential recipients of Personal Data. To receive clarification
regarding the Participant’s rights or to exercise his or her rights, the
Participant may contact the Ethics and Compliance Officer at
Complianceofficer@ebsi.com. The Participant also has the right to object, on
grounds related to a particular situation, to the Processing of Personal Data,
as well as opt-out of the Plan herein, in any case without cost. The
Participant’s provision of Personal Data is a contractual requirement. The
Participant understands, however, that the only consequence of refusing to
provide Personal Data is that the Company may not be able to administer the
RSUs, or grant other awards or administer or maintain such awards.


CANADA
Settlement of RSUs. Notwithstanding any terms and conditions in the Plan, the
RSU Agreement or any other grant materials, the RSUs will only be settled in
Shares.
Securities Law Information. The Participant is permitted to sell Shares acquired
under the Plan through the designated broker, provided the resale of such Shares
takes place outside Canada through the facilities of a stock exchange on which
the Shares are listed (i.e., the New York Stock Exchange).
The following provisions apply if the Participant is a resident of Quebec:
Data Privacy. The following supplements Section 8 to the RSU Agreement:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company or any of its affiliates and the
administrator of the Plan to disclose and discuss the Plan with their advisors.
The Participant further authorizes the Company or any of its affiliates to
record such information and to keep such information in the Participant’s
employee file.
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.


GERMANY
No country-specific provisions.


IRELAND
No country-specific provisions.
ITALY
No country-specific provisions.
SINGAPORE
Securities Law Information. The grant of the RSUs under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and is not regulated by any financial supervisory
authority pursuant to any legislation in Singapore. Accordingly, statutory
liability under the SFA in relation to the content of prospectuses would not
apply. The Participant should note that the RSUs are subject to section 257 of
the SFA and the Participant will not be able to make any subsequent sale of the
Shares in Singapore, or any offer of such subsequent sale of the Shares subject
to the RSUs in Singapore, unless such sale or offer is made (i) after six (6)
months from the date of grant or (ii) pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA.
SPAIN
Employment Law Acknowledgment. In accepting the RSUs, the Participant
acknowledges that he or she consents to participation in the Plan and has
received a copy of the Plan. Further, the Participant understands that the
Company, in its sole discretion, has unilaterally and gratuitously decided to
grant RSUs under the Plan to individuals who may be employees of the Company or
any of its affiliates throughout the world. The decision is a limited decision
that is entered into upon the express assumption and condition that any grant
will not bind the Company or any of its affiliates except to the extent set
forth in this Agreement. Consequently, the Participant understands that the RSUs
are granted on the assumption and condition that such RSUs and any Shares
acquired upon vesting of the RSUs shall not become a part of any employment
contract (either with the Company or any of its affiliates) and shall not be
considered a mandatory benefit, or salary for any purposes (including severance
compensation) or any other right whatsoever.


Further, as a condition of the grant of the RSUs, unless otherwise expressly
provided for by the Company or set forth in this Agreement, the RSUs will be
cancelled without entitlement to any Shares if the Participant’s service
terminates by reason of, including, but not limited to: resignation, retirement,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without cause (i.e., subject to a “despido
improcedente”), material modification of the terms of employment under Article
41 of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, or under Article 10.3 of Royal Decree
1382/1985. The Company, in its sole discretion, shall determine the date when
the Participant’s service has terminated for purposes of the RSUs.
The Participant understands that the RSUs would not be granted but for the
assumptions and conditions referred to above; thus, the Participant acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant of, or
right to, the RSUs shall be null and void.


SWITZERLAND


Securities Law Information. The grant of the RSUs and issuance of Shares is
considered a private offering in Switzerland. Neither this document nor any
other materials relating to the RSU constitute a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the RSUs may be
publicly available in Switzerland. Neither this document nor any other offering
or marketing materials relating to the RSUs have been or will be filed with,
approved or supervised by any Swiss regulatory authority (in particular, the
Swiss Financial Market Supervisory Authority (FINMA)).
UNITED KINGDOM


Responsibility for Taxes. The following provisions shall supplement Section 4 of
the RSU Agreement:


Without limitation to Section 4 of the RSU Agreement, the Participant agrees
that he or she is liable for all Tax-Related Items and hereby covenants to pay
all such Tax-Related Items, as and when requested by the Company, the Service
Recipient or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax
authority or any other relevant authority). The Participant also agrees to
indemnify and keep indemnified the Company and the Service Recipient against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay to HMRC on the Participant’s behalf (or any other tax authority or any other
relevant authority).
Notwithstanding the foregoing, if the Participant is a director or executive
officer (as within the meaning of Section 13(k) of the U.S. Securities Exchange
Act of 1934, as amended), the terms of the immediately foregoing provision will
not apply. In the event that the Participant is a director or executive officer
and income tax due is not collected from or paid by the Participant within 90
days after the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable. The Participant acknowledges
that the Participant ultimately will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Service Recipient
(as applicable) for the value of any employee national insurance contributions
due on this additional benefit, which the Company and/or the Service Recipient
may recover from the Participant at any time thereafter by any of the means
referred to in Section 4 of the RSU Agreement.
Exclusion of Claim. The Participant acknowledges and agrees that he or she will
have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from the Participant ceasing to have rights under or to be
entitled to the RSUs, whether or not as a result of the termination of the
Participant’s service (whether the termination is in breach of contract or
otherwise), or from the loss or diminution in value of the RSUs. Upon the grant
of the RSU, the Participant will be deemed to have waived irrevocably any such
entitlement.






Global Restricted Stock Unit Award Agreement

